Exhibit 10.5


CIGNA CORPORATION
CONFIDENTIALITY, NON-COMPETITION AND
NON-SOLICITATION AGREEMENT



In consideration of Cigna Corporation and/or its affiliates, subsidiaries,
successors, assigns, or related companies or entities (collectively the
“Company”) employing me, compensating me, providing me with access to
Confidential Information, and/or access to the Company's customers and clients
and the opportunity to develop and maintain relationships and goodwill with
them, and/or other good and valuable consideration, the adequacy, sufficiency
and receipt of which is hereby acknowledged, and intending to be legally bound,
the undersigned employee (“Employee”) enters into this Confidentiality,
Non-Competition and Non-Solicitation Agreement (the “Agreement”). Employee
acknowledges and agrees that the provisions of this Agreement are part of and a
condition of Employee’s employment with the Company.


Section 1 Confidentiality, Non-Solicitation & Non-Competition


a.Confidentiality, Non-Disclosure and Non-Use Obligations.
(a) Employee agrees that all records and Confidential Information obtained by
Employee as a result of Employee’s employment with the Company, whether
original, duplicated, computerized, memorized, handwritten, or in any other
form, and all information contained therein or derived therefrom, are
confidential and the sole and exclusive property of the Company. Employee
understands and agrees that the business of the Company and the nature of
Employee’s employment will require Employee to have access to Confidential
Information of and about the Company, its business, its prospects, and its
Customers. During Employee’s employment and thereafter, Employee will not use
Confidential Information or remove any such records or information from the
premises or computer systems of the Company except for the sole purpose of
conducting business on behalf of the Company. Employee further agrees that
during Employee’s employment and thereafter, Employee will not, without express
consent of the Company, divulge or disclose this Confidential Information to any
third party other than for the purposes of performing Employee’s job duties with
the Company, and under no circumstances will Employee reveal or permit this
information to become known by any competitor of the Company.
        (b) Employee agrees not to use or attempt to use any Confidential
Information on behalf of any person or entity other than the Company, or in any
manner which may injure or cause loss or may be calculated to injure or cause
loss, whether directly or indirectly, to the Company. If at any time over the
last two years of Employee’s employment with the Company, Employee’s position
included access to Confidential Information as described above, specifically
related to the Company’s procurement of prescription drugs, Employee understands
and agrees that Employee’s subsequent employment with a pharmaceutical
manufacturer, distributor or supplier (“Pharmaceutical Entity”) would create a
substantial risk of use and/or disclosure of Confidential Information with which
Employee has been or will be entrusted during Employee’s employment with the
Company. Specifically, Employee agrees that the disclosure of such Confidential
Information to the Company’s pharmacy benefits management competitors with which
one may negotiate in the course of employment with such Pharmaceutical Entity,
would cause immediate and irreparable harm to the Company. In light of this risk
of disclosure under such circumstances, and in recognition of the severity of
harm that would result from such disclosure, Employee acknowledges and agrees
that the Company will be entitled to immediate



--------------------------------------------------------------------------------



injunctive relief to prevent Employee from disclosing any such Confidential
Information in the course of Employee’s employment with any such Pharmaceutical
Entity.


        (c) During Employee’s employment, Employee shall not make, use, or
permit to be used, any materials of any nature relating to any matter within the
scope of the business of the Company or concerning any of its dealings or
affairs other than for the benefit of the Company. Employee shall not, after the
termination of Employee’s employment, use or permit to be used any such
materials and shall return same in accordance with Section 1.2 below.


        (d) Employee will promptly notify the Company if Employee becomes aware
of or suspects any unauthorized use or disclosure of Confidential Information by
Employee or anyone else, whether intentional or accidental.


        (e) Notwithstanding anything to the contrary in this Agreement, pursuant
to United States federal law as set forth in 18 USC Section 1833(b), Employee
understands that Employee shall not be held criminally or civilly liable under
any federal or state trade secret law for the disclosure of any Confidential
Information that is a trade secret that is made: (1) confidentially to a
federal, state, or local government official, either directly or indirectly, or
to an attorney, and solely for the purpose of reporting or investigating a
suspected violation of law; or (2) in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal. If Employee
files a lawsuit for retaliation by the Company for reporting a suspected
violation of law, Employee may disclose such trade secret to Employee’s attorney
and use the trade secret information in related court proceedings, provided that
Employee files any document containing the trade secret information under seal
and does not disclose the trade secret, except pursuant to court order.


b.Return of Information, Records and Materials.
        Employee agrees that upon termination of Employee’s employment with the
Company or at the request of the Company at any time, Employee will immediately
deliver to the Company all property of the Company, including without limitation
all equipment owned or leased by the Company, and all documents, information,
records, materials, and copies thereof in any form, that are related in any way
to the Company or its business, or which are otherwise referred to in Section
1.1 above and as defined in Section 1.9 below. Employee understands that this
includes, but is not limited to, delivery to the Company of all documents,
memoranda, notes, records, data, computer programs, disks, data contained on
hard drives or other computer or electronic storage media, or reports (and all
copies thereof) made or compiled by, delivered to, or otherwise acquired by
Employee concerning, containing or embodying any Confidential Information.


c.Non-Competition Covenant.
i.Employee agrees that, during the Restricted Period and in any Restricted Area,
Employee shall not, directly or indirectly by assisting, [provide services to a
Competitor of the Company] [provide services to a Competitor of the Company
that: (i) are the same or similar in function or purpose to the services
Employee provided to the Company at any time during the last twenty-four months
of Employee’s employment by the Company; or (ii) will likely result in the
disclosure of Confidential Information to a Competitor or the use of
Confidential Information on behalf of a Competitor]. Employee’s agreement not to
provide such services to a Competitor applies regardless of whether Employee
does so as an employee, owner, partner, principal,






- 2 -

--------------------------------------------------------------------------------



advisor, independent contractor, consultant, agent, officer, director, investor,
or shareholder. Notwithstanding the foregoing, Employee’s ownership of less than
1% of the outstanding shares of a publicly traded company that constitutes a
Competitor shall not be deemed to be providing services to such Competitor
solely by virtue of owning such shares.
ii.Employee agrees that during the Restricted Period, Employee shall not,
directly or indirectly, work on a Company account on behalf of a Customer or
Business Partner or serve as the representative of a Business Partner or
Customer for such Business Partner’s or Customer’s relationship with the
Company.
iii.During the Restricted Period, if a representative of the Company requests
that Employee identify the company or business to which Employee will be or is
providing services, or with which Employee will be or is employed, and requests
that Employee provide information about the services that Employee is or will be
providing to such entity, Employee shall provide the Company with a written
statement containing such information with sufficient detail to allow the
Company to independently assess whether Employee is or will be in violation of
this Agreement. Such statement shall be delivered to the Company's senior
director of Executive Compensation or his or her authorized delegate via
personal delivery, email or overnight delivery within five calendar days of
Employee’s receipt of such request.
iv.Notwithstanding the foregoing, where applicable, this Section 1.3 will apply
only to the extent permissible under (i) the ABA Model Rules of Professional
Conduct’s provisions regarding restrictions on the right to practice law, and/or
(ii) any applicable state counterpart similarly addressing restrictions on the
right to practice law.
d.Non-Solicitation/Interference - Employees.
i.Employee acknowledges that the Company has a legitimate protectable interest
in maintaining a stable and undisrupted workforce. Employee agrees that during
the Restricted Period, Employee will not, directly or indirectly, on behalf of
himself/herself, or on behalf of any other person, entity, or organization,
employ, solicit for employment, recruit, or otherwise seek to employ or retain
the services of any employee or contractor of the Company, or in any way assist
or facilitate any such employment, solicitation, or retention effort.
ii.Employee agrees that during the Restricted Period, Employee shall not,
directly or indirectly, engage in any conduct intended or reasonably calculated
to induce or urge any employee or contractor of the Company to discontinue, in
whole or in part, his/her employment relationship or engagement with the
Company.
iii.The restrictions in this Section apply only to those employees or
contractors of the Company with whom Employee worked or whom Employee supervised
or about whom Employee obtained non-public information, in each case at any time
during the twenty-four months preceding termination of Employee’s employment
with the Company.


e.Non-Solicitation/Interference - Customers or Business Partners.
i.Customers / Business Partners.






- 3 -

--------------------------------------------------------------------------------



1.During the Restricted Period, Employee shall not, directly or indirectly,
solicit any Customer or Business Partner for the purpose of (A) providing or
selling services or goods and products of a nature being provided or sold by the
Company, or (B) entering into or seeking to enter into any contract or other
arrangement with any Customer or Business Partner for the performance or sale of
services or goods and products of a nature being provided or sold by the
Company. Employee’s agreement “not to solicit” as set forth in this Section
1.5(a) means that Employee will not, directly or indirectly, initiate any
contact or communication with any Customer or Business Partner for the purpose
of soliciting, inviting, encouraging, recommending or requesting any Customer or
Business Partner to do business with Employee and/or a Competitor in connection
with the performance or sale of services or goods and products of a nature being
provided or sold by the Company or take a position where Employee would likely
engage in such prohibited solicitation.
2.During the Restricted Period, Employee shall not, directly or indirectly,
engage in any conduct intended or reasonably calculated to induce or urge any
Customer or Business Partner to discontinue, in whole or in part, its patronage
or business relationship with the Company.
3.During the Restricted Period, Employee shall not, directly or indirectly,
accept any business from, provide services to, or do any business with, any
Customer or Business Partner in connection with the performance or sale of
services or goods and products of a nature being provided or sold by the
Company.
ii.Acknowledgement. Employee acknowledges that as a result of Employee’s
employment with the Company, Employee will be acting as a representative of the
Company and will be using the Company’s assets and resources, and will be
benefiting from the Company’s goodwill, name recognition, reputation, and
experience in regard to these Customers and Business Partners, and Employee will
gain Confidential Information about these Customers and Business Partners, and
consequently, the covenants set forth above are reasonable and necessary to
protect the Company’s legitimate business interests. Employee agrees that the
covenants in this Section will apply to all Customers and Business Partners,
even if the identity of certain Customers and Business Partners of the Company
may be publicly known, and even if Employee knew or had previous dealings with
one or more such Customers or Business Partners prior to Employee’s employment
with the Company.
f.Injunctive Relief; Expedited Discovery.
i.In the event that Employee breaches or threatens to breach, or the Company
reasonably believes Employee is about to breach, any of the restrictive
covenants in this Agreement, the Company will be entitled to injunctive relief
as well as an equitable accounting of all earnings, profits and other benefits
arising from violation of this Agreement, which rights shall be cumulative and
in addition to any other rights or remedies to which the Company may be entitled
in law or equity. Employee agrees that the Company will suffer immediate and
irreparable harm and that money damages will not be adequate to compensate the
Company or to preserve the status quo. Therefore, Employee hereby consents to
the issuance of a temporary restraining order and other injunctive relief
necessary to enforce this Agreement.








- 4 -

--------------------------------------------------------------------------------



(b) Employee hereby agrees that the duration of any injunction shall be
increased in an amount equal to any period of time during which Employee failed
to comply with the covenants contained in this Agreement.


(c) Employee and the Company agree that any application for temporary
restraining order and/or temporary or preliminary injunctive relief shall be
adjudicated exclusively in a court of competent jurisdiction, even if Employee
and the Company are parties to an arbitration agreement that otherwise includes
disputes under this Agreement. Employee agrees that the injunctive relief to
which Employee consents hereinabove, under the circumstances addressed in this
Section 1.6(c), shall be granted by a court of competent jurisdiction pending
arbitration on the merits in order to preserve the status quo pending such
arbitration.


(d) Employee agrees that in any proceeding alleging breach of this Agreement
(whether in court or in arbitration), the Company and Employee each shall have
the right to engage in deposition and document discovery, and the Company shall
have the right to conduct forensic examination(s) of any computers and/or
electronic devices in Employee’s possession or control, if the Company
reasonably believes such devices contain Confidential Information or other
Company property. The Company and Employee further agree that in connection with
any application for injunctive relief to enforce this Agreement (including
without limitation any application for temporary and/or preliminary injunctive
relief), the foregoing discovery shall be conducted on an expedited basis,
including expedited document and deposition discovery.


(e) If any dispute under this Agreement is subject to resolution by arbitration
under an agreement or program agreed to by Employee and the Company, Employee
understands and agrees that Employee’s agreement to engage in expedited
discovery as outlined in Section 1.6(d) is an essential term of the parties’
arbitration agreement, and these provisions are intended to supplement and
modify any applicable arbitration rules which may be incorporated into any
arbitration agreement that is applicable to the dispute. Accordingly, Employee
and the Company request that any court of competent jurisdiction order such
expedited discovery in order to enforce the parties’ arbitration agreement as
written and in accordance with its terms.


g.Notice of Agreement.
        Employee agrees that Employee will tell any prospective new employer,
partner in a business venture, investors and/or any entity seeking to engage
Employee’s services, prior to accepting employment, engagement as a consultant
or contractor, or engaging in a business venture, that this Agreement exists,
and further, Employee agrees to provide a true and correct copy of this
Agreement to any such individual or entity prior to accepting any such
employment or entering into any such engagement or business venture. Employee
further authorizes the Company to provide a copy of this Agreement to any such
entity(ies) or individual(s).


h.Modification & Severability; Other Restrictive Covenants.
If any section, provision, paragraph, phrase, word, and/or line (collectively
“Provision”) of this Agreement is held to be unenforceable, then this Agreement
will be deemed amended to the extent necessary to render the otherwise
unenforceable Provision, and the rest of the Agreement, valid and enforceable.
If a court declines to amend this Agreement as provided herein, the invalidity
or unenforceability of any Provision of this Agreement shall not affect the






- 5 -

--------------------------------------------------------------------------------



validity or enforceability of the remaining Provisions, which shall be enforced
as if the offending Provision had not been included in this Agreement.
If one or more post-employment restrictive covenants in this Agreement are found
unenforceable (despite, and after application of, any applicable right to
reformation that could add or renew enforceability), then any provision(s) of
any prior agreement between the parties that would provide for restriction(s) on
the same or substantially similar post-employment conduct of Employee shall not
be considered superseded and shall remain in effect, to the extent enforceable.
Therefore, on a going forward basis, this Agreement shall be read in conjunction
with all prior and future agreements, to the extent enforceable, on the same
subject matter so as to afford the Company the broadest protections allowed
under applicable law.
i.Definitions.
“Business Partner” means a vendor, healthcare provider, supplier, manufacturer,
agency, broker, regional marketing director, employee benefit plan or trust,
hospital, hospital system, long-term care facility, and/or pharmaceutical
manufacturer with whom the Company has a business relationship, provided that
Employee had business-related contact with the Business Partner in the last
twenty-four months of employment with the Company or had access to non-public
information regarding such Business Partner during such period because of
Employee’s employment relationship with the Company.
“Competitor” means any person, entity or organization engaged (or about to
become engaged or preparing to become engaged) in a business similar to, or that
competes with, the business of the Company, including without limitation any
person or organization that provides any product or service that is similar to
or competes with any product or service which has been offered or provided by
the Company at any time during the twenty-four months preceding Employee’s
termination of employment. The term “Competitor” specifically includes without
limitation any person, entity or organization that provides any of the
following:
(i) pharmacy benefits management ("PBM"), including: (a) the administration of
pharmacy benefits for businesses, government agencies and health plans; (b) mail
order pharmacy; (c) specialty pharmacy; (d) prescription drug claims processing
or formulary development or administration; (e) the procurement of prescription
drugs at a negotiated rate for dispensing; and (f) Medicare Part D services;
(ii) pharmaceutical products and ancillary services, including specialty
pharmaceutical products and support services and the provision of related
pharmacy consulting, data management services and medical supplies;
(iii) prescription infusion drugs and related services ("Infusion");
(iv) insurance ("Insurance") including: (a) health, medical, dental, disability,
life, travel and accident insurance coverages, plans, programs, products and
services; (b) managed health care products and services; (c) dental, vision,
workers' compensation and employee assistance program products and services; (d)
wellness products and services to employers, government agencies, health plans,
other businesses or third party payers; (e) administrative services provided to
benefit plans; and/or (f) other voluntary products that are excepted benefits
under HIPAA;
(v) population health management products and services ("Health Management");






- 6 -

--------------------------------------------------------------------------------



(vi) medical benefits management (“MBM”), including: (a) the design or
commercialization of software that uses natural language processing or clinical
judgment to perform clinical order appropriateness determination; (b) risk
adjustment/medical coding; (c) clinical registry reporting services; (d)
prospective healthcare utilization management review; and (e) utilization review
or other management services relating to, or assumption of financial risk
(including insurance risk) with respect to any clinical or other area entered
into by the Company during the period of Employee’s employment;
(vii) the administration of (i) — (vi) above ("Administration");
(viii) audit reviews or other consulting or advisory services with respect to
any relationship between the Company and any third party, including its
customers, vendors, suppliers and drug manufacturers, as to a subject matter
which is the same as or similar to subject matters with respect to which
Employee  provided services to the Company during the last twenty-four months of
Employee’s employment with the Company, or about which Employee had access to
Confidential Information during the last twenty-four months of Employee’s
employment with the Company; and/or
(ix) any other product or service the Company was actively preparing to offer or
provide during the last twenty-four months of Employee’s employment with the
Company.
“Confidential Information” means all confidential and/or proprietary information
and trade secrets that are not generally known to the public, in any form,
whether oral, written, computerized or otherwise, regarding the Company,
including but not limited to: computer code generated or developed by the
Company; software or programs and related documentation; strategic compilations
and analysis; strategic processes; business or financial methods, practices and
plans; non-public costs and prices; operating margins; marketing, merchandising
and selling techniques and information; customer lists and information;
prospective customer lists and information; provider lists and information;
vendor, supplier, and business partner lists and information; details of
customer agreements; pricing arrangements with pharmaceutical manufacturers,
distributors or suppliers including but not limited to any discounts and/or
rebates; pricing arrangements with insurance clients and customers; pharmacy
reimbursement rates; premium information; payment rates; contractual forms;
expansion strategies; real estate strategies; operating strategies; sources of
supply; patient records; business plans; other financial, commercial, business
or technical information related to the Company and confidential information of
third parties which is given to the Company pursuant to an obligation or
agreement to keep such information confidential.


“Customer” means a customer (person or entity) or prospective customer (person
or entity), provided that Employee had business-related contact with the
customer or prospective customer in the last twenty-four months of employment
with the Company or had access to non-public information regarding such customer
or prospective customer during such period because of Employee’s employment
relationship with the Company.


“Restricted Area” refers to (i) those states, districts and territories of the
United States in which the Company conducts its business; and (ii) any other
countries in [which the Company conducts its business] [which: (1) the Company
conducts business that, during the past twenty-four months, Employee had
involvement in or responsibility for; or (2) Employee could use or disclose the
Company’s Confidential Information for the benefit of a Competitor].






- 7 -

--------------------------------------------------------------------------------



“Restricted Period” refers to the duration of Employee’s employment with the
Company, plus the [one-year] [two-year] period immediately following the
termination of Employee’s employment with the Company for any reason.
Section 2 Additional Terms


Section 2.1 Choice of Law, Jurisdiction & Venue.
(a)This Agreement will be governed by, construed, interpreted, and its validity
determined under the law of the State, Province or Territory in which Employee
last worked for the Company, without regard to such jurisdiction’s conflicts of
laws principles. Such law shall govern regardless of the court or arbitration
forum in which a dispute may be adjudicated.
(b)Employee and the Company agree that the exclusive and mandatory venue for
adjudicating any disputes under this Agreement shall be the federal court or
state (or provincial or territorial, as the case may be) court having original
jurisdiction for the location in which Employee last worked for the Company.
Employee and the Company hereby consent to jurisdiction in such court for such
purpose, and Employee consents to service of process by mail in respect of any
such suit, action or proceeding. Employee and the Company further agree not to
file any action relating in any way to this Agreement in any court other than as
specified in this Section. Notwithstanding any of the foregoing, if any dispute
under this Agreement is subject to resolution by arbitration under an agreement
or program agreed to by Employee and the Company, then such arbitration shall be
the sole and exclusive venue for adjudicating such disputes, other than any
requests for a temporary restraining order and/or a temporary or preliminary
injunction pending arbitration, which are reserved exclusively for adjudication
in court pursuant to Section 1.6 above even in otherwise arbitrable disputes.


Section 2.2 Cooperation.
(a)In the event Employee receives a subpoena, deposition notice, interview
request, or other process or order to testify or produce Confidential
Information or any other information or property of the Company, Employee shall
promptly: (i) notify the Company of the item, document, or information sought by
such subpoena, deposition notice, interview request, or other process or order;
(ii) furnish the Company with a copy of said subpoena, deposition notice,
interview request, or other process or order; and (iii) provide reasonable
cooperation with respect to any procedure that the Company may initiate to
protect Confidential Information or other interests. If the Company objects to
the subpoena, deposition notice, interview request, process, or order, Employee
shall cooperate to ensure that there shall be no disclosure until the court or
other applicable entity has ruled upon the objection, and then only in
accordance with the ruling so made. If no such objection is made despite a
reasonable opportunity to do so, Employee shall be entitled to comply with the
subpoena, deposition, notice, interview request, or other process or order
provided that Employee has fulfilled the above obligations.


(b)Employee will cooperate fully with the Company, its affiliates, and their
legal counsel in connection with any action, proceeding, or dispute arising out
of matters with which Employee was directly or indirectly involved while serving
as an employee of the Company, its predecessors, subsidiaries or affiliates.
This cooperation shall include, but shall not be limited to, meeting with, and
providing information to, the Company and its legal counsel, maintaining the
confidentiality of any past or future privileged communications with the
Company’s legal counsel






- 8 -

--------------------------------------------------------------------------------



(outside and in-house), and Employee making himself or herself available to
testify truthfully by affidavit, in depositions, or in any other forum on behalf
of the Company. The Company agrees to reimburse Employee for any reasonable and
necessary out-of-pocket costs associated with Employee’s cooperation.


Section 2.3 Binding Effect and Assignability.
This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, personal representatives, successors,
assigns, affiliated entities, and any party-in-interest. Employee agrees that,
should the Company be acquired by, merge with, or otherwise combine with another
corporation or business entity, the surviving entity will have all rights to
enforce the terms of this Agreement as if it were the Company itself enforcing
the Agreement. Notwithstanding the foregoing, Employee may not assign this
Agreement.


Section 2.4 No Waiver of Rights; Amendment; Other Agreements.
A waiver by the Company of the breach of any of the provisions of this Agreement
by Employee shall not be deemed a waiver of any subsequent breach, nor shall
recourse to any remedy hereunder be deemed a waiver of any other or further
relief or remedy provided for herein. No waiver shall be effective unless made
in writing and signed by an officer of the Company. This Agreement can only be
amended or modified in a writing signed by both parties. Any subsequent
change(s) in Employee’s duties, salary, compensation, or benefits will not
affect the validity or scope of this Agreement.

Section 2.5 Attorneys’ Fees.
Employee and the Company agree that in any legal proceeding to enforce this
Agreement, the prevailing party shall be entitled to reimbursement of its actual
costs and expenses, including without limitation reasonable attorneys’ fees,
costs, and disbursements.
CIGNA CORPORATION


John Murabito
Cigna Corporation
EVP Human Resources & Services
February 26, 2020
EMPLOYEE
[Via Electronic Acceptance]








EMPLOYEE CERTIFIES THAT EMPLOYEE HAS READ AND UNDERSTANDS THIS AGREEMENT AND THE
RESTRICTIONS CONTAINED IN SECTION 1, AND HAS HAD AN OPPORTUNITY TO CONSULT WITH
LEGAL COUNSEL PRIOR TO SIGNING. EMPLOYEE ACKNOWLEDGES THAT THIS AGREEMENT MAY BE
ACCEPTED AND AGREED TO ELECTRONICALLY BY EMPLOYEE, AND THAT AN ELECTRONIC COPY,
HARD COPY OR ACKNOWLEDGMENT IS AS ENFORCEABLE AS AN ORIGINAL. EMPLOYEE
ACKNOWLEDGES THAT EMPLOYEE HAS ACCESS TO A PAPER COPY OF THIS AGREEMENT.








- 9 -